IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ERIN MCDONALD,                                : No. 419 MAL 2015
                                              :
                    Petitioner                :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
            v.                                :
                                              :
                                              :
WHITEWATER CHALLENGERS, INC.,                 :
AND WHITEWATER CHALLENGERS                    :
OUTDOOR ADVENTURE CENTER,                     :
T/D/B/A WHITEWATER CHALLENGERS,               :
INC.,                                         :
                                              :
                    Respondent                :

ERIN MCDONALD,                                : No. 420 MAL 2015
                                              :
                    Petitioner                :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
            v.                                :
                                              :
                                              :
WHITEWATER CHALLENGERS, INC.,                 :
AND WHITEWATER CHALLENGERS                    :
OUTDOOR ADVENTURE CENTER,                     :
T/D/B/A, WHITEWATER CHALLENGERS,              :
INC.,                                         :
                                              :
                    Respondent                :


                                         ORDER



PER CURIAM

      AND NOW, this 31st day of December, 2015, the Petition for Allowance of

Appeal is DENIED.

      Mr. Justice Eakin did not participate in the decision of this matter.